TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00651-CV



 Lawrence Brandon Erlanson, Individually, and as Independent Executor of the Estate of
                       Freddie Lindsay Erlanson, Appellant

                                                v.

                                    Teresa Erlanson, Appellee


           FROM THE COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
   NO. 2021PC0278, THE HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               This cause was abated by opinion dated November 18, 2022. The parties have

filed a status report and a motion to extend the abatement until February 28, 2023 to allow the

parties to finalize their settlement reached through mediation. We grant the motion and extend

the abatement of this appeal. By February 28, 2023, the parties shall file a motion to dismiss this

appeal, a motion to continue the abatement, a status report, or other appropriate motion;

otherwise, this appeal will be reinstated.



Before Chief Justice Byrne, Justices Triana and Smith

Abated on Joint Motion

Filed: December 23, 2022